DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10, 12, 14, 17, 18 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pelkonen (US 6,078,231).
Pelkonen (e.g. Figs. 2-4) teaches a filter including: a housing (6) having top/bottom/side walls defining an inner cavity; input/output ports (e.g. 15, 16) on a sidewall of the housing; coaxial rod resonators (3) having top/bottom/side; a planar strip transmission line (e.g. 21) that is parallel with the top and bottom walls of the housing and is in the cavity coupled with the resonators and input/outputs and disposed between the input/outputs; the strip transmission line includes an annular coupling section (e.g. the fourth resonator coupling labeled 20 in Fig. 4) that surrounds resonator (more than half of the resonator) and the couplings do not contact the resonators or housing (Claims 1, 2, 3, 4, 14, 17); the center resonator has a partially surrounding coupling and a selected point along the coupling circumference can be considered a joint of two portions that are each partially surround opposing sides of the resonator (Claim 26), and the fourth resonator (the one labeled 20 in Fig. 4) can likewise be considered to have two joints where the ends of halves of the coupling annular ring are joined to form a single ring (Claim 27), the housing includes partitions between the resonator cavities (Claim 9).
 Pelkonen, also teaches that the shapes of the couplings are only for example and are not limited to the shown configuration of coupling patterns (e.g. see Col. 6, lines 15-25). Also, the center resonator coupling section includes a first connecting section connected to the input/output 15 at a first joint point of the coupling and another/second connecting portion that is connected to the center coupling section at a different/second joint point that extends with a bend to the next resonator (Claim 10), and the joints are at non-centrosymmetric points of the coupling portion circumference, and the orientation of the top and bottom of the filter is based 

However, Pelkonen does not explicitly teach the filter is a bandstop filter (Claims 1, 17, 26), or that middle resonator has the coupling pattern completely surrounding the resonator (Claims 5-8 as they depend from Claim 2,  Claim 18, and 28), or that the length of the first portion is different than the second portion (Claim 29). 
It would have been considered obvious to one of ordinary skill in the art to have modified the Pelkonen filter to have bandstop characteristics because it would have been a mere selection of a known filtering functionality where Pelkonen is silent/generic and some known type of filtering must be present, and especially since it is structurally the same as the presently claimed invention. Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Pelkonen coupling of the middle resonator to completely surround the resonator, especially since Pelkonen teaches that the coupling shapes shown in the drawings are merely examples and the specific shapes can be selected to provide the optimal performance (e.g. see Col. 6, lines 15-25 of Pelkonen) and Pelkonen shows an example of an annular (completely surrounding) coupling. As an obvious consequence of the middle resonator coupling being completely surrounding/annular, two points around the circumference could be arbitrarily considered joints that define two portions that partially surround opposite sides of the resonator.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelkonen (US 6,078,231) in view of Kim et al. (US 8,072,298).
	Pelkonen teaches a filter as described above. However, Pelkonen does not explicitly teach that resonator has an upper opening (claim 15), or that the flange (i.e. the large part on the end of the resonators) is overlapping the coupling section in plan view (Claim 16).
	Kim (e.g. Fig. 2) provides the general teaching of a resonator rod having an opening in the top.
	It would have been considered obvious to one of ordinary skill in the art to have modified the resonators of Pelkonen to have openings in the top such as taught by Kim, because it would have provided the advantageous benefit of tuning the frequency of the resonator with a tuning screw such as taught by Kim (e.g. Col. 1, line 46-54). Also, it would have been considered obvious to one of ordinary skill in the art to have the flange (i.e. the larger top portion of the resonator) to overlap the coupling, because enlarging of the top portion would have provided the well-known advantageous benefit of adjusting the capacitive loading (i.e. the capacitance between the resonator top and housing wall) as is the purpose of the enlarged portion of the resonator, thus the overlapping with the coupling section would have been a mere consequence of optimization of the capacitive characteristics of the upper portion of the resonator without having a functional coupling relationship with the coupling section transmission line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843